Exhibit 10.4
 
 
SHARE EXCHANGE AGREEMENT
This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of [____], 2017, is
by and among Riot Blockchain, Inc., a Nevada corporation (the “Parent”), Kairos
Global Technology, Inc., a Nevada corporation (the “Company”), and the
shareholders of the Company (each a “Shareholder” and collectively the
“Shareholders”).  Each of the parties to this Agreement is individually referred
to herein as a “Party” and collectively as the “Parties.”
BACKGROUND


The Company has 1,750,001 shares of common stock, $0.001 par value per share
(the “Company Shares”) outstanding, all of which are held by the Shareholders. 
The Shareholders have agreed to transfer the Company Shares in exchange for an
aggregate of 1,750,001  newly issued shares of Series B Convertible Preferred
Stock (the “Parent Stock”) which are convertible into an aggregate of One
Million Seven Hundred and Fifty Thousand and One (1,750,001) shares of common
stock, no par value per share, of the Parent (the “Parent Common Stock”) and
have such terms and rights as set forth in the Certificate of Designation of
Rights, Powers, Preferences, Privileges and Restrictions of 0% Series B
Convertible Preferred Stock, in the form attached hereto as Exhibit A (the
“Certificate of Designations”).
The exchange of Company Shares for Parent Stock is intended to constitute a
reorganization within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”), or such other tax free reorganization or restructuring
provisions as may be available under the Code.
The Board of Directors of each of the Parent and the Company has determined that
it is desirable to affect this plan of reorganization and share exchange.
AGREEMENT


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:


Exchange of Shares
(a) Exchange by the Shareholders.  At the Closing (as defined in Section 1.02),
the Shareholders shall sell, transfer, convey, assign and deliver to the Parent
all of the Company Shares free and clear of all Liens in exchange for an
aggregate of 1,750,001 shares of Parent Stock, as set forth on Exhibit B,
attached hereto.
Closing.  The closing (the “Closing”) of the transactions contemplated by this
Agreement (the “Transactions”) shall take place at such location to be
determined by the Company and Parent, commencing upon the satisfaction or waiver
of all conditions and obligations of the Parties to consummate the Transactions
contemplated hereby (other than conditions and obligations with respect to the
actions that the respective Parties will take at Closing) or such other date and
time as the Parties may mutually determine (the “Closing Date”).





--------------------------------------------------------------------------------





Representations and Warranties of the Shareholders
Each Shareholder individually, hereby represents and warrants to the Parent, as
follows:
Good Title.  The Shareholder is the record and beneficial owner, and has good
and marketable title to its Company Shares, with the right and authority to sell
and deliver such Company Shares to Parent as provided herein.  Upon registering
of the Parent as the new owner of such Company Shares in the share register of
the Company, the Parent will receive good title to such Company Shares, free and
clear of all liens, security interests, pledges, equities and claims of any
kind, voting trusts, shareholder agreements and other encumbrances
(collectively, “Liens”).
Power and Authority.  All acts required to be taken by the Shareholder to enter
into this Agreement and to carry out the Transactions have been properly taken. 
This Agreement constitutes a legal, valid and binding obligation of the
Shareholder, enforceable against such Shareholder in accordance with the terms
hereof.
No Conflicts.  The execution and delivery of this Agreement by the Shareholder
and the performance by the Shareholder of his obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Shareholder; and (iii) will not violate or
breach any contractual obligation to which such Shareholder is a party.
No Finder’s Fee.  The Shareholder has not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Company or the Parent will be responsible for.
Purchase Entirely for Own Account.  The Parent Stock proposed to be acquired by
the Shareholder hereunder will be acquired for investment for his own account,
and not with a view to the resale or distribution of any part thereof, and the
Shareholder has no present intention of selling or otherwise distributing the
Parent Stock or the shares of Parent Common Stock issuable upon conversion
thereof (the “Parent Conversion Shares”), except in compliance with applicable
securities laws.
Available Information.  The Shareholder has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in the Parent.
Non-Registration. The Shareholder understands that the Parent Stock and the
Parent Conversion Shares have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) and, if issued in accordance with the
provisions of this Agreement, will be issued by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Shareholder’s representations as expressed herein.
 

--------------------------------------------------------------------------------

 
Restricted Securities. The Shareholder understands that the Parent Stock and the
Parent Conversion Shares are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Shareholder pursuant hereto, the Parent Stock and the Parent Conversion Shares
would be acquired in a transaction not involving a public offering.  The
Shareholder further acknowledges that if the Parent Stock and the Parent
Conversion Shares are issued to the Shareholder in accordance with the
provisions of this Agreement and the Certificate of Designations, such Parent
Stock and Parent Conversion Shares may not be resold without registration under
the Securities Act or the existence of an exemption therefrom.  The Shareholder
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
Legends.  It is understood that the Parent Stock and the Parent Conversion
Shares will bear the following legend or another legend that is similar to the
following:
NEITHER [THE SHARES REPRESENTED BY THIS CERTIFICATE / THIS WARRANT] NOR THE
SECURITIES INTO WHICH [SUCH SHARES / THIS WARRANT] IS [CONVERTIBLE /
EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. [THE SHARES REPRESENTED BY THIS CERTIFICATE
/ THIS WARRANT] AND THE SECURITIES INTO WHICH [SUCH SHARES / THIS WARRANT] IS
[CONVERTIBLE / EXERCISABLE] HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
Accredited Investor.  The Shareholder is an “accredited investor” within the
meaning of Rule 501 under the Securities Act and the Shareholder was not
organized for the specific purpose of acquiring the Parent Stock.
SECTION 2.11 Shareholder Acknowledgment.  Each of the Shareholders acknowledges
that he or she has read the representations and warranties of the Company set
forth in Article III herein and such representations and warranties are, to the
best of his or her knowledge, true and correct as of the date hereof.









--------------------------------------------------------------------------------

 
Representations and Warranties of the Company
 
The Company represents and warrants to the Parent, except as set forth in the
disclosure schedules provided in connection herewith (the “Company Disclosure
Schedules”), as follows:
Organization, Standing and Power.  The Company is duly incorporated or
organized, validly existing and in good standing under the laws of the State of
Nevada and has the corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse Effect”). 
The Company is duly qualified to do business in each jurisdiction where the
nature of its business or its ownership or leasing of its properties make such
qualification necessary, except where the failure to so qualify would not
reasonably be expected to have a Company Material Adverse Effect.  The Company
has delivered to the Parent true and complete copies of the articles of
incorporation and bylaws of the Company, each as amended to the date of this
Agreement (as so amended, the “Company Charter Documents”).  The Company has no
direct or indirect subsidiaries..
Capital Structure.  The authorized share capital of the Company consists of
thirty million (30,000,000) shares of common stock, with 1,750,001 shares of
common stock issued and outstanding, and ten million (10,000,000) shares of
preferred stock authorized of which no shares of preferred stock are issued and
outstanding.  No shares or other voting securities of the Company are issued,
reserved for issuance or outstanding. All outstanding Company Shares are duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the applicable corporate laws of its state of incorporation, the Company Charter
Documents or any Contract (as defined in Section 3.04) to which the Company is a
party or otherwise bound.  There are no bonds, debentures, notes or other
indebtedness of the Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Company Shares may vote (“Voting Company Debt”).  As of the date of
this Agreement, there are no options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Company is a party or by which the Company
is bound (i) obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares or other equity interests in, or
any security convertible or exercisable for or exchangeable into any shares or
capital stock or other equity interest in, the Company or any Voting Company
Debt, (ii) obligating the Company to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the shares or capital stock of the Company.
Authority; Execution and Delivery; Enforceability.  The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions.  The execution and delivery by the Company
of this Agreement and the consummation by the Company of the Transactions have
been duly authorized and approved by the Board of Directors of the Company and
no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement and the Transactions.  When executed and delivered,
this Agreement will be enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.
 

--------------------------------------------------------------------------------

 
No Conflicts; Consents.
The execution and delivery by the Company of this Agreement does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Company is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.04(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
Except for required filings with the Securities and Exchange Commission (the
“SEC”) and applicable “Blue Sky” or state securities commissions, no material
consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Company in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.
Taxes.
The Company has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.  There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.
If applicable, the Company has established an adequate reserve reflected on its
financial statements for all Taxes payable by the Company (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Company, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
For purposes of this Agreement:
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 

--------------------------------------------------------------------------------

 
Benefit Plans.  The Company does not have or maintain any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, share ownership, share purchase, share option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former employee,
officer or director of the Company (collectively, “Company Benefit Plans”).  As
of the date of this Agreement there are no severance or termination agreements
or arrangements between the Company and any current or former employee, officer
or director of the Company, nor does the Company have any general severance plan
or policy.
Litigation.  There is no action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, or any of its
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility (“Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement or the Parent Stock or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Company Material Adverse Effect.  Neither the Company nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.
Compliance with Applicable Laws.  The Company is in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment, except for instances of noncompliance that, individually and in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.  This Section 3.08 does not relate to matters
with respect to Taxes, which are the subject of Section 3.05.
Brokers; Schedule of Fees and Expenses.  Except for those brokers as to which
the Company and Parent shall be solely responsible, no broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.
Contracts.  Except as disclosed in the Company Disclosure Schedule, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Company and
its subsidiaries taken as a whole.  The Company is not in violation of or in
default under (nor does there exist any condition which upon the passage of time
or the giving of notice would cause such a violation of or default under) any
Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that would not, individually
or in the aggregate, reasonably be expected to result in a Company Material
Adverse Effect.
Title to Properties.  The Company does not own any real property.  The Company
has sufficient title to, or valid leasehold interests in, all of its properties
and assets used in the conduct of its businesses all of which are set forth on
the Company Disclosure Schedule.  All such assets and properties, other than
assets and properties in which the Company has leasehold interests, are free and
clear of all Liens other than those Liens that, in the aggregate, do not and
will not materially interfere with the ability of the Company to conduct
business as currently conducted.
 

--------------------------------------------------------------------------------

 
Labor Relations. No labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company, which could
reasonably be expected to result in a Company Material Adverse Effect. None of
the Company’s or its subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such subsidiary, and neither
the Company nor any of its subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.
Insurance.  The Company does not hold any insurance policy.
Transactions With Affiliates and Employees.  Except as set forth on the Company
Disclosure Schedule, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
Application of Takeover Protections.  The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti‑takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to the Shareholders as a result of the Shareholders and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the issuance of the Parent Stock and the
Shareholders’ ownership of the Parent Stock.
No Additional Agreements.  The Company does not have any agreement or
understanding with any Shareholder with respect to the Transactions other than
as specified in this Agreement.
Investment Company.  The Company is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
Disclosure.  The Company confirms that neither it nor any person acting on its
behalf has provided the Shareholders or their respective agents or counsel with
any information that the Company believes constitutes material, non-public
information, except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed no later than four (4) business days after the Closing.  The Company
understands and confirms that the Parent will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Parent.  All disclosure provided to the Parent regarding the Company, its
business and the Transactions, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 

--------------------------------------------------------------------------------

 
Absence of Certain Changes or Events.  Except in connection with the
Transactions and as disclosed in the Company Disclosure Schedule, since
inception, the Company has conducted its business only in the ordinary course,
and during such period there has not been:
any change in the assets, liabilities, financial condition or operating results
of the Company, except changes in the ordinary course of business that have not
caused, in the aggregate, a Company Material Adverse Effect;
any damage, destruction or loss, whether or not covered by insurance, that would
have a Company Material Adverse Effect;
any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;
any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by the Company, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Company Material Adverse
Effect;
any material change to a material Contract by which the Company or any of its
assets is bound or subject;
any mortgage, pledge, transfer of a security interest in, or lien, created by
the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair the Company’s ownership or use
of such property or assets;
any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
any alteration of the Company’s method of accounting or the identity of its
auditors;
any declaration or payment of dividend or distribution of cash or other property
to the Shareholders or any purchase, redemption or agreements to purchase or
redeem any Company Shares;
any issuance of equity securities to any officer, director or affiliate; or
any arrangement or commitment by the Company to do any of the things described
in this Section.
Foreign Corrupt Practices.  Neither the Company, nor, to the Company’s
knowledge, any director, officer, agent, employee or other person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 

--------------------------------------------------------------------------------

 
SECTION 3.21   Compliance.  Neither the Company nor any subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any subsidiary under), nor has the Company or any subsidiary
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Company Material Adverse Effect.


SECTION 3.22  Regulatory Permits. The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described on the Company Disclosure Schedule, except
where the failure to possess such permits could not reasonably be expected to
result in a Company Material Adverse Effect (“Material Permits”), and neither
the Company nor any subsidiary has received any written notice of proceedings
relating to the revocation or modification of any Material Permit.


SECTION 3.23   Intellectual Property. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary or required for use in
connection with their respective businesses and which the failure to so have
could have a Company Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  All Intellectual Property Rights are set forth on the
Company Disclosure Schedule. None of, and neither the Company nor any subsidiary
has received a written notice that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any subsidiary has received a written notice of a claim or otherwise
has any knowledge that the Intellectual Property Rights violate or infringe upon
the rights of any person, except as could not have or reasonably be expected to
not have a Company Material Adverse Effect. All such Intellectual Property
Rights are enforceable and there is no existing infringement by another person
of any of the Intellectual Property Rights. The Company and its subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.


SECTION 3.24   Office of Foreign Assets Control. Neither the Company nor any of
its Subsidiaries nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).
SECTION 3.25   U.S. Real Property Holding Corporation. The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended.
 

--------------------------------------------------------------------------------

 
Section 3.26     Bank Holding Company Act. Neither the Company nor any of its
subsidiaries or affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
SECTION 3.27   Money Laundering. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
subsidiary, threatened



Representations and Warranties of the Parent
 
The Parent represents and warrants as follows to the Shareholders and the
Company, that, except as set forth in the reports, schedules, forms, statements
and other documents filed by the Parent with the SEC and publicly available
prior to the date of the Agreement (the “Parent SEC Documents”) or specifically
referenced on a disclosure schedule (the “Parent Disclosure Schedules”:
Organization, Standing and Power.  The Parent is duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
corporate power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”).  The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect.  The Parent has delivered to
the Company true and complete copies of the articles of incorporation of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Charter”), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Bylaws”).
Subsidiaries; Equity Interests.  Except as set forth in the Parent SEC
Documents, the Parent does not own, directly or indirectly, any capital stock,
membership interest, partnership interest, joint venture interest or other
equity interest in any person.
 

--------------------------------------------------------------------------------

 
Capital Structure.  The authorized capital stock of the Parent consists of One
Hundred and Seventy Million (170,000,000) shares of Parent Common Stock, no par
value per share, and Fifteen Million (15,000,000) shares of preferred stock, no
par value per share, of which (i) 8,179,680 shares of Parent Common Stock are
issued and outstanding, (ii) Two Million (2,000,000) shares of preferred stock
are designated as Series A Convertible Preferred Stock of which 11,112.73 shares
of Series A Convertible Preferred Stock are issued and outstanding and
convertible into 1,111,273shares of Parent Common Stock, and (iii) no shares of
Parent Common Stock or preferred stock are held by the Parent in its treasury. 
Except as set forth in the SEC Documents, no other shares of capital stock or
other voting securities of the Parent were issued, reserved for issuance or
outstanding.  All outstanding shares of the capital stock of the Parent are, and
all such shares that may be issued prior to the date hereof will be when issued,
duly authorized, validly issued, fully paid and non-assessable and not subject
to or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the Nevada Revised Statutes, the Parent Charter, the Parent Bylaws
or any Contract to which the Parent is a party or otherwise bound.  Except as
set forth in the SEC Documents, there are no bonds, debentures, notes or other
indebtedness of the Parent having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Parent Stock may vote (“Voting Parent Debt”).  Except in connection
with the Transactions or as described in the SEC Documents, as of the date of
this Agreement, there are no options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Parent is a party or by which it is bound
(i) obligating the Parent to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, the Parent or any Voting Parent
Debt, (ii) obligating the Parent to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of the Parent.  As of the date of this
Agreement, there are no outstanding contractual obligations of the Parent to
repurchase, redeem or otherwise acquire any shares of capital stock of the
Parent.  Other than as set forth in the SEC Documents, the Parent is not a party
to any agreement granting any security holder of the Parent the right to cause
the Parent to register shares of the capital stock or other securities of the
Parent held by such security holder under the Securities Act.  The stockholder
list provided to the Company is a current stockholder list generated by its
stock transfer agent, and such list accurately reflects all of the issued and
outstanding shares of the Parent Stock as at the Closing.
Authority; Execution and Delivery; Enforceability.  The execution and delivery
by the Parent of this Agreement and the consummation by the Parent of the
Transactions have been duly authorized and approved by the Board of Directors of
the Parent and no other corporate proceedings on the part of the Parent are
necessary to authorize this Agreement and the Transactions. This Agreement
constitutes a legal, valid and binding obligation of the Parent, enforceable
against the Parent in accordance with the terms hereof.
No Conflicts; Consents.
The execution and delivery by the Parent of this Agreement, does not, and the
consummation of Transactions and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 4.05(b), any
material Judgment or material Law applicable to the Parent or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 

--------------------------------------------------------------------------------

 
No Consent of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to the
Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of a Current Report on Form 8-K disclosing the Transactions
contemplated hereby, including all required exhibits thereto; (B) filings under
state “blue sky” laws, as each may be required in connection with this Agreement
and the Transactions; (C) the listing of the Parent Conversion Shares with The
NASDAQ Capital Market pursuant to a Listing of Additional Shares Application
with The NASDAQ Stock Market LLC (“NASDAQ Listing Approval”) and (D) the
approval of the Parent’s stockholders pursuant to Rule 5635 of The NASDAQ Stock
Market LLC (“Parent Stockholder Approval”).
SEC Documents; Undisclosed and Liabilities.
The Parent has filed all Parent SEC Documents for the prior two years, pursuant
to Sections 13 and 15 of the Exchange Act, as applicable.
As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Parent as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
Except as set forth in the Parent SEC Documents, the Parent has no liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) required by GAAP to be set forth on a balance sheet of the Parent or
in the notes thereto.  The Parent SEC Documents sets forth all financial and
contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of the Parent) due after the date hereof.
Information Supplied.  None of the information supplied or to be supplied by the
Parent for inclusion or incorporation by reference in any Parent SEC Document or
report contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.
Absence of Certain Changes or Events.  Except as disclosed in the filed Parent
SEC Documents, from the date of the most recent audited financial statements
included in the filed Parent SEC Documents to the date of this Agreement, the
Parent has conducted its business only in the ordinary course, and during such
period there has not been:
 

--------------------------------------------------------------------------------

 
any change in the assets, liabilities, financial condition or operating results
of the Parent from that reflected in the Parent SEC Documents, except changes in
the ordinary course of business that have not caused, in the aggregate, a Parent
Material Adverse Effect;
any damage, destruction or loss, whether or not covered by insurance, that would
have a Parent Material Adverse Effect;
any waiver or compromise by the Parent of a valuable right or of a material debt
owed to it;
any satisfaction or discharge of any lien, claim, or encumbrance or payment of
any obligation by the Parent, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Parent Material Adverse
Effect;
any material change to a material Contract by which the Parent or any of its
assets is bound or subject;
any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
any resignation or termination of employment of any officer of the Parent;
any mortgage, pledge, transfer of a security interest in, or lien, created by
the Parent, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;
any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
any declaration, setting aside or payment or other distribution in respect of
any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;
any alteration of the Parent’s method of accounting or the identity of its
auditors;
any issuance of equity securities to any officer, director or affiliate, except
pursuant to existing Parent stock option plans; or
any arrangement or commitment by the Parent to do any of the things described in
this Section 4.08.
 

--------------------------------------------------------------------------------

 
Taxes.
The Parent has timely filed, or has caused to be timely filed on its behalf, all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, has been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
The most recent financial statements contained in the Parent SEC Documents
reflect an adequate reserve for all Taxes payable by the Parent (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.
There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent.  The Parent is not bound by any agreement
with respect to Taxes.
Absence of Changes in Benefit Plans.  From the date of the most recent audited
financial statements included in the Parent SEC Documents to the date of this
Agreement, there has not been any adoption or amendment in any material respect
by Parent of any collective bargaining agreement or any bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of Parent (collectively, “Parent
Benefit Plans”).  Except as set forth in the Parent SEC Documents, as of the
date of this Agreement there are not any employment, consulting,
indemnification, severance or termination agreements or arrangements between the
Parent and any current or former employee, officer or director of the Parent,
nor does the Parent have any general severance plan or policy.
ERISA Compliance; Excess Parachute Payments.  The Parent does not, and since its
inception never has, maintained, or contributed to any “employee pension benefit
plans” (as defined in Section 3(2) of ERISA), “employee welfare benefit plans”
(as defined in Section 3(1) of ERISA) or any other Parent Benefit Plan for the
benefit of any current or former employees, consultants, officers or directors
of Parent.
Litigation.  Except as disclosed in the Parent SEC Documents, there is no Action
which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Parent Stock or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Parent Material Adverse Effect.  Neither
the Parent nor any director or officer thereof (in his or her capacity as such),
is or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.
Compliance with Applicable Laws.  Except as disclosed in the Parent SEC
Documents, the Parent is in compliance with all applicable Laws, including those
relating to occupational health and safety, the environment, export controls,
trade sanctions and embargoes, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.  Except as set forth in the
Parent SEC Documents, the Parent has not received any written communication
during the past two years from a Governmental Entity that alleges that the
Parent is not in compliance in any material respect with any applicable Law. 
The Parent is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.
Contracts.  Except as disclosed in the Parent SEC Documents, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Parent taken
as a whole.  The Parent is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which it is a
party or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Parent Material Adverse Effect.
 

--------------------------------------------------------------------------------

 
Title to Properties.  The Parent has good title to, or valid leasehold interests
in, all of its properties and assets used in the conduct of its businesses.  All
such assets and properties, other than assets and properties in which the Parent
has leasehold interests, are free and clear of all Liens and except for Liens
that, in the aggregate, do not and will not materially interfere with the
ability of the Parent to conduct business as currently conducted.  The Parent
has complied in all material respects with the terms of all material leases to
which it is a party and under which it is in occupancy, and all such leases are
in full force and effect.  The Parent enjoys peaceful and undisturbed possession
under all such material leases.
Intellectual Property.  The Parent owns, or is validly licensed or otherwise has
the right to use, all Intellectual Property Rights which are material to the
conduct of the business of the Parent taken as a whole.  No claims are pending
or, to the knowledge of the Parent, threatened that the Parent is infringing or
otherwise adversely affecting the rights of any person with regard to any
Intellectual Property Right.  To the knowledge of the Parent, no person is
infringing the rights of the Parent with respect to any Intellectual Property
Right.
Labor Matters.  There are no collective bargaining or other labor union
agreements to which the Parent is a party or by which it is bound.  No material
labor dispute exists or, to the knowledge of the Parent, is imminent with
respect to any of the employees of the Parent.
Transactions With Affiliates and Employees.  Except as set forth in the Parent
SEC Documents, none of the officers or directors of the Parent and, to the
knowledge of the Parent, none of the employees of the Parent is presently a
party to any transaction with the Parent or any subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Parent, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
Application of Takeover Protections.  The Parent has taken all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti‑takeover provision under the Parent’s charter documents or
the laws of its state of incorporation that is or could become applicable to the
Shareholders as a result of the Shareholders and the Parent fulfilling their
obligations or exercising their rights under this Agreement, including, without
limitation, the issuance of the Parent Stock and the Shareholders’ ownership of
the Parent Stock.
No Additional Agreements.  The Parent does not have any agreement or
understanding with the Shareholders with respect to the Transactions other than
as specified in this Agreement.
Investment Company.  The Parent is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
Disclosure.  The Parent confirms that neither it nor any person acting on its
behalf has provided any Shareholder or its respective agents or counsel with any
information that the Parent believes constitutes material, non-public
information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed after the Closing.  All disclosure provided to the Shareholders
regarding the Parent, its business and the transactions contemplated hereby,
furnished by or on behalf of the Parent (including the Parent’s representations
and warranties set forth in this Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 

--------------------------------------------------------------------------------

 
Certain Registration Matters.  Except as specified in the Parent SEC Documents
or on the Parent Disclosure Schedules, the Parent has not granted or agreed to
grant to any person any rights (including “piggy‑back” registration rights) to
have any securities of the Parent registered with the SEC or any other
governmental authority that have not been satisfied.
Listing and Maintenance Requirements.  The Parent is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the listing and maintenance requirements for continued listing of the
Parent Conversion Shares on the trading market on which the shares of Parent
Common Stock are currently listed or quoted.  Subject to Parent Stockholder
Approval and NASDAQ Listing Approval, the issuance and sale of the shares of
Parent Stock under this Agreement does not contravene the rules and regulations
of the trading market on which the Parent Stock are currently listed or quoted.
Parent Stock.  Upon issue to the Shareholders, the Parent Stock will be duly and
validly issued, fully paid and non-assessable shares of preferred stock in the
capital of the Company having such rights as are set forth in the Certificate of
Designations.


Deliveries
 
Deliveries of the Shareholders.
Concurrently herewith the Shareholders are delivering to the Parent this
Agreement executed by the Shareholders.
At or prior to the Closing, the Shareholders shall deliver to the Parent:
This Agreement, executed by the Shareholders
this Agreement which shall constitute a duly executed share transfer power for
transfer by the Shareholders of their Company Shares to the Parent (which
Agreement shall constitute a limited power of attorney in the Parent or any
officer thereof to effectuate any Share transfers as may be required under
applicable law, including, without limitation, recording such transfer in the
share registry maintained by the Company for such purpose).
 

--------------------------------------------------------------------------------

 
Deliveries of the Parent.
Concurrently herewith, the Parent is delivering to the Shareholders and to the
Company, a copy of this Agreement executed by the Parent.
At or prior to the Closing, the Parent shall deliver to the Company:
A stamped copy of the Certificate of Designations as filed with the Secretary of
State of the State of Nevada.


Promptly following the Closing, the Parent shall deliver to the Shareholders,
certificates representing the new shares of Parent Stock issued to the
Shareholders set forth on Exhibit B.


Deliveries of the Company.
Concurrently herewith, the Company is delivering to the Parent this Agreement
executed by the Company.
At or prior to the Closing, the Company shall deliver to the Parent”
 a certificate from the Company, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Company’s Charter Documents and
resolutions of the Board of Directors of the Company approving this Agreement
and the Transactions, are all true, complete and correct and remain in full
force and effect; and
A shareholder list, certified by the Company’s Chief Financial Officer.




Conditions to Closing
Shareholders and Company Conditions Precedent.  The obligations of the
Shareholders and the Company to enter into and complete the Closing is subject,
at the option of the Shareholders and the Company, to the fulfillment on or
prior to the Closing Date of the following conditions.
Representations and Covenants. The representations and warranties of the Parent
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date.  The Parent shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by the Parent on or prior to the Closing Date.  The
Parent shall have delivered to the Shareholder and the Company, a certificate,
dated the Closing Date, to the foregoing effect.
Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company or the Shareholders, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent.
 

--------------------------------------------------------------------------------

 
No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since June 30, 2017 which has
had or is reasonably likely to cause a Parent Material Adverse Effect.
Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
capital stock of the  Parent, on a fully-diluted basis, shall be as described in
the Parent SEC Documents.
SEC Reports.  The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date.
NASDAQ Listing.  The Parent shall have maintained its status as a Company whose
common stock is listed on The NASDAQ Capital Market and Parent shall not have
received any notice that any reason shall exist as to why such status shall not
continue immediately following the Closing.
Deliveries.  The deliveries specified in Section 5.02 shall have been made by
the Parent.
No Suspensions of Trading in Parent Stock; Listing.  Trading in the Parent
Common stock shall not have been suspended by the SEC or any trading market
(except for any suspensions of trading of not more than one trading day solely
to permit dissemination of material information regarding the Parent) at any
time since the date of execution of this Agreement, and the Parent Common Stock
shall have been at all times since such date listed for trading on a trading
market.
Satisfactory Completion of Due Diligence.  The Company and the Shareholders
shall have completed their legal, accounting and business due diligence of the
Parent and the results thereof shall be satisfactory to the Company and the
Shareholders in their sole and absolute discretion.
Parent Conditions Precedent.  The obligations of the Parent to enter into and
complete the Closing are subject, at the option of the Parent, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by the Parent in writing.
Representations and Covenants.  The representations and warranties of the
Shareholders and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.  The Shareholders and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Shareholders and the Company on or prior to the Closing Date.  The Company
shall have delivered to the Parent a certificate, dated the Closing Date, to the
foregoing effect.
Litigation.  No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Company.
No Material Adverse Change.  There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since the date hereof which has
had or is reasonably likely to cause a Company Material Adverse Effect.
 

--------------------------------------------------------------------------------

 
Deliveries.  The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the Shareholders and the Company, respectively.
Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the Company, on a fully-diluted basis, shall be described in the Company
Disclosure Schedule.
Satisfactory Completion of Due Diligence.  The Parent shall have completed its
legal, accounting and business due diligence of the Company and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.
Cash on Hand.  The Company shall have delivered evidence that, as of the Closing
Date, it has a minimum of Nine Hundred Thousand Dollars ($900,000) of cash on
hand.


Covenants
Public Announcements.  The Parent and the Company will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press releases or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.
Fees and Expenses.  All fees and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such fees or expenses, whether or
not this Agreement is consummated.
Continued Efforts.  Each Party shall use commercially reasonable efforts to
(a) take all action reasonably necessary to consummate the Transactions, and
(b) take such steps and do such acts as may be necessary to keep all of its
representations and warranties true and correct as of the Closing Date with the
same effect as if the same had been made, and this Agreement had been dated, as
of the Closing Date.
Exclusivity.  Each of the Parent and the Company shall not (and shall not cause
or permit any of their affiliates to) engage in any discussions or negotiations
with any person or take any action that would be inconsistent with the
Transactions and that has the effect of avoiding the Closing contemplated
hereby.  Each of the Parent and the Company shall notify each other immediately
if any person makes any proposal, offer, inquiry, or contact with respect to any
of the foregoing.
Filing of 8-K and Press Release.  The Parent shall file, no later than four (4)
business days of the Closing Date, a current report on Form 8-K with the SEC
disclosing the terms of this Agreement and other requisite disclosure regarding
the Transactions.
Access.  Each Party shall permit representatives of any other Party to have full
access to all premises, properties, personnel, books, records (including Tax
records), contracts, and documents of or pertaining to such Party.
Preservation of Business.  From the date of this Agreement until the Closing
Date, the Company shall operate only in the ordinary and usual course of
business consistent with their respective past practices, and shall use
reasonable commercial efforts to (a) preserve intact their respective business
organizations, (b) preserve the good will and advantageous relationships with
customers, suppliers, independent contractors, employees and other persons
material to the operation of their respective businesses, and (c) not permit any
action or omission that would cause any of their respective  representations or
warranties contained herein to become inaccurate or any of their respective
covenants to be breached in any material respect.
 

--------------------------------------------------------------------------------

 
Company Financial Statements.  The Company shall, not later than 45 days after
execution of this Agreement, deliver to the Parent its opening balance sheet
audited by a PCAOB firm as well as pro forma financial statements of the
post-Transaction balance sheet of the Parent, on a consolidated basis,  and such
additional information as is required for the Parent’s preliminary proxy
statement on Schedule 14A (the “Proxy Statement”) relating to the Parent’s
obligation to obtain Parent Stockholder Approval and NASDAQ Listing Approval and
the related Current Reports on Form 8-K required in connection with the Closing.
SECTION 7.09   Royalty.  After the Closing, the Parent shall pay to the
Shareholders set forth on Exhibit C, on a pro rata basis based on their
percentage of ownership in the Company prior to Closing, as set forth on Exhibit
B hereto, a royalty (the “Royalty” equal to Forty Percent (40%) of the Gross
Profits generated from the operations of the Company on a post merger basis. 
The Royalty will be calculated on a quarterly basis and paid within thirty (30)
days of the end of Parent’s fiscal quarter.    The Royalty will terminate upon
the Company making total payments to the Shareholders, on an aggregate basis, of
One Million Dollars ($1,000,000).  For purposes of this Section 7.09, “Gross
Profits” shall be defined as the sum of all gross sources of revenue less the
sum of all direct costs incurred in the generation of such revenues, as computed
under GAAP.Upon the request of any Shareholder delivered to the Parent in
writing, the Parent shall supply the requesting Shareholder a statement
reflecting the Parent’s calculation of Gross Profits, as defined herein, and the
royalty payments paid or to be paid to the Shareholder, for any specified Parent
fiscal quarter.









--------------------------------------------------------------------------------





Miscellaneous
Notices.  All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be deemed given upon receipt by the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):
If to the Parent, to:
Riot Blockchain, Inc.
834-F South Perry Street, Suite 443
Castle Rock, CO 80104
Attn: President


With a copy to (which shall not constitute notice):
Sichenzia Ross Ference Kesner LLP
1185 Avenue of the Americas, 37th Floor
New York, NY 10036
Attn: Harvey J. Kesner, Esq.


If to the Company, to:
Kairos Global Technology, Inc.
1815 Purdy Avenue
Miami Beach, FL 33139


With a copy to (which shall not constitute notice):
Laxague Law, Inc.
1 East Liberty, Suite 600
Reno, NV 89501
Attn: Joe Laxague, Esq.


If to the Shareholders at the addresses set forth in Exhibit A hereto.
Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company, Parent and the Shareholders.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.
Replacement of Securities.  If any certificate or instrument evidencing any
Parent Stock is mutilated, lost, stolen or destroyed, the Parent shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Parent of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Parent Stock.  If a replacement
certificate or instrument evidencing any Parent Stock is requested due to a
mutilation thereof, the Parent may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Shareholders, Parent and
the Company will be entitled to specific performance under this Agreement.  The
Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
Limitation of Liability.  Notwithstanding anything herein to the contrary, each
of the Parent and the Company acknowledge and agree that the liability of the 
Shareholders arising directly or indirectly, under any transaction document of
any and every nature whatsoever shall be satisfied solely out of the assets of
the Shareholders, and that no trustee, officer, other investment vehicle or any
other affiliate of the Shareholders or any investor, shareholder or holder of
shares of beneficial interest of the Shareholders shall be personally liable for
any liabilities of the Shareholders.
 

--------------------------------------------------------------------------------

 
Interpretation.  When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated. 
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
Counterparts; Facsimile Execution.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties.  Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.
Entire Agreement; Third Party Beneficiaries. This Agreement, taken together with
the Company Disclosure Schedule, (a) constitutes the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the Transactions and (b) are not intended to confer
upon any person other than the Parties any rights or remedies.
Governing Law.  This Agreement, the legal relations between the parties and any
Action, whether contractual or non-contractual, instituted by any party with
respect to any matter arising between the parties, including but not limited to
matters arising under or in connection with this Agreement, such as the
negotiation, execution, interpretation, coverage, scope, performance, breach,
termination, validity, or enforceability of this Agreement, shall be governed by
and construed in accordance with the internal laws of the State of New York
without reference to principles of conflicts of laws.  The parties hereto hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
New York and the Federal Courts of the United States of America located within
the Eastern or Southern District of New York with respect to any matter arising
between the parties, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
thereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the parties hereto irrevocably agree
that all claims with respect to such action or proceeding shall be heard and
determined in such a New York State or Federal court.  The parties hereby
consent to and grant any such court jurisdiction over the person of such parties
and over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such action or proceeding in any manner as
may be permitted by applicable Law, shall be valid and sufficient service
thereof. With respect to any particular action, suit or proceeding arising
between the parties, including but not limited to matters arising under or in
connection with this Agreement, venue shall lie solely in any New York County or
any Federal Court of the United States of America sitting in the Eastern or
Southern District of New York.
Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties.  Any purported assignment without such consent
shall be void.  Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.


The Parent:
RIOT BLOCKCHAIN, INC.
By:   ________________________
Name:
Title:
The Company:
KAIROS GLOBAL TECHNOLOGY, INC.
By:  ______________________
Name:  Michael Ho
Title:    President









--------------------------------------------------------------------------------







 




The Shareholders:


Name:
Number of Shares:


________________________________




________________________________
 
 
 
 
 
 



--------------------------------------------------------------------------------




 